                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )       No. 1:14-cr-00180-SEB-MJD
                                                      )
WILLIAM A. BALLARD,                                   ) -01
                                                      )
                              Defendant.              )



                ORDER ADOPTING REPORT AND RECOMMENDATION
       Having reviewed Magistrate Judge Doris L. Pryor’s Report and Recommendation that

William A. Ballard’s supervised release be revoked, pursuant to Title 18, U.S.C. §3401(i) and

Rule 32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. §3583, The Court now

approves and adopts the Report and Recommendation as the entry of the Court, and orders a

sentence imposed of imprisonment of twelve (12) months in the custody of the Attorney General

or his designee, with supervised release to follow. In addition to the mandatory conditions of

supervision, the conditions of supervised release outlined in the Report and Recommendation will be

imposed. The Court recommends placement at FCI Milan.

       SO ORDERED.
                                                   _______________________________
                                                    SARAH EVANS BARKER, JUDGE
       Date: 7/3/2019
                                                    United States District Court
                                                    Southern District of Indiana

Distribution:
All ECF-registered counsel of record via email generated by the court’s ECF system
United States Probation Office
United States Marshal Service
